IN THE COURT OF APPEALS OF IOWA

                              No. 4-037 / 13-1955
                             Filed February 5, 2014

IN THE INTEREST OF N.G.,
      Minor Child,

B.S., Mother,
       Appellant.
________________________________________________________________

       Appeal from the Iowa District Court for Polk County, Louise Jacobs,

District Associate Judge.



       B.S. appeals the district court order terminating her parental rights.

AFFIRMED.



       Steven L. Cooper of Burdette Law Firm, P.C., Clive, for appellant.

       Thomas J. Miller, Attorney General, Kathrine S. Miller-Todd, Assistant

Attorney General, John P. Sarcone, County Attorney, and Annette Taylor and

Kevin B. Patrick, Assistant County Attorneys, for appellee.

       Kimberly Ayotte of Youth Law Center, Des Moines, attorney and guardian

ad litem for minor child.



       Considered by Potterfield, P.J., and Doyle and Bower, JJ.
                                          2



BOWER, J.

       B.S. appeals the district court order terminating her parental rights. She

argues there was insufficient evidence to justify termination, termination is not in

the best interests of the child, and statutory exceptions apply that do not require

termination. We find sufficient evidence to justify termination and termination is

in the best interests of the child. We affirm.

I.     Background Facts and Proceedings

       This case is the result of a second child in need of assistance (CINA)

petition filed for the benefit of B.S.’s child, who was two and a half years of age at

the time of the termination hearing. The first CINA case, filed in July 2011, was

closed in March 2012 after B.S. successfully participated in services. The child

was removed for a second time on January 25, 2013, after B.S. left the child with

relatives following a drug relapse.      B.S. failed to participate in any offered

services but continued to use methamphetamine until her arrest for several

criminal charges in June 2013.1         On October 13, 2013, the date of the

termination hearing, B.S. was still in jail as her criminal charges remained

unresolved. B.S. last had contact with the child on February 23, 2013.

       The district court terminated B.S.’s parental rights based upon five

separate statutory provisions.      The court determined the child has been

abandoned; the child has been abused and the circumstances continue despite

the offer of services; the parent has failed to maintain meaningful contact with the



1
  At the time of the termination hearing, B.S. was incarcerated on charges of robbery,
second degree theft, unlawful use of a credit card, and a probation violation. The
probation resulted from a charge of assault with a dangerous weapon.
                                         3



child despite being given the opportunity to do so; the child is under three years

of age and has been removed from the parent’s custody for at least six of the

past twelve months with no possibility of return; and the parent has a serious

substance abuse problem preventing the child from being returned in a

reasonable period of time. Iowa Code § 232.116 (b), (d), (e), (h), and (l) (2013).

II.    Standard of Review

       Our review of termination proceedings is de novo. In re A.B., 815, N.W.2d

764, 773 (Iowa 2012). We give weight to the factual findings of the district court,

particularly on matters of credibility, but we are not bound by them. Id.

III.   Discussion

       Under Chapter 232, we follow a three-step analysis for termination of

parental rights. In re P.L., 778 N.W.2d 33, 39 (Iowa 2010). If we find a basis for

termination exists under section 232.116(1), we then proceed to determine

whether termination is in the best interests of the child under section 232.116(2).

Finally, we must consider whether any of the statutory exceptions in section

232.116(3) allow the court to decline to terminate. Where the district court has

cited multiple grounds for termination, we may affirm on any one ground

supported by clear and convincing evidence. In re D.W., 791 N.W.2d 703, 707

(Iowa 2010). Upon a review of the record, we find grounds for termination exists

under section 232.116(1)(e), (h), and (l).

       Section 232.116(1)(e) allows for termination where the child has been

adjudicated in need of assistance, has been removed from the physical custody

of the parent for at least six consecutive months, and the parent has failed to
                                         4



maintain significant and meaningful contact with the child.      B.S. has had no

contact of any kind with the child since February 23, 2013. Though B.S. has

been incarcerated since June 2013, and has had less opportunity to maintain

contact with the child, she had ample opportunity from February 23, 2013,

through June 19, 2013, the date of her arrest, and made no effort to do so. While

incarcerated, there is no evidence B.S. has sent cards or letters, called, or

maintained any communication with the child. B.S, has failed to maintain a place

of importance in the child’s life.

       Section 232.116(1)(h) allows for termination when the child is under three

years of age, has been adjudicated in need of assistance, has been removed

from the custody of the parent for six of the last twelve months, and cannot be

returned as provided in section 232.102 at the present time. The child has been

removed since February 23, 2013, and at the time of the hearing, B.S. remained

incarcerated and was unsure when she might be able to care for the child.

       Section 232.116(1)(l) allows for termination where the parent has a severe

substance-abuse problem that poses a danger to the parent or others, and the

child will not be able to be returned to the parent within a reasonable time. This

is B.S.’s second court involvement as a result of her substance abuse. Though

she acted appropriately in placing the child with a relative so as to protect the

child from the dangers of her addiction, she refused to participate in services and

has made statements about voluntarily terminating her parental rights.       As a

result of her reluctance to address her addiction and pattern of relapse, it is

unlikely the child can be returned to her care within a reasonable time.
                                          5



       Having found grounds for termination, we next consider whether

termination is in the best interests of the child. Iowa Code § 232.116(2). We

give consideration to the best placement for the long term growth and needs of

the child. Id. We find termination is in the child’s best interests. This proceeding

is the result of the second CINA petition in a short period of time. B.S. has

struggled to maintain her sobriety and has failed to maintain significant contact

with the child. The child is settled into a stable home, with family, where the

child’s needs are more likely to be met in the future.

       Finally, we are to consider whether any of the exceptions in section

232.116(3) apply. B.S. argues the court need not terminate because a relative

has legal custody of the child and because of the strength of the parent-child

bond. We decline to use section 232.116(3) as a reason to refuse to terminate

B.S.’s parental rights. B.S. has had no contact with her young child for several

months; accordingly we are not concerned that termination will sever a strong

parent-child bond. Because of the unlikelihood of reunification, B.S.’s ongoing

substance abuse problems, and considering the best interests of the child, we

find termination is appropriate in this case.

       AFFIRMED.